 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    MOHHAMED MOKHAR HAMMAMI,                           Case No. 1:19-cv-00741-NONE-EPG
11                        Plaintiff,                     ORDER RE: STIPULATION FOR
                                                         DISMISSAL OF ENTIRE ACTION AND
12               v.                                      DIRECTING THE CLERK OF COURT TO
                                                         CLOSE THE CASE
13    KEVIN MCALEENAN, et al.,
                                                         (ECF No. 30)
14                        Defendants.
15

16          On June 5, 2021, the parties filed a joint stipulation dismissing this action in its entirety.

17   (ECF No. 30). In light of the parties’ stipulation, this action has been terminated, Fed. R. Civ. P.

18   41(a)(1)(A)(ii), and has been dismissed. See Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

19   Cir. 1997). Accordingly, the Clerk of Court is respectfully directed to terminate all pending

20   deadlines, assign a district judge to this case for the purposes of closing the case, and then to close

21   the case.

22
     IT IS SO ORDERED.
23

24      Dated:        June 7, 2021                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
